EXHIBIT 10.1

 

MISSISSIPPI BUSINESS FINANCE CORPORATION

 

to

 

U.S. BANK NATIONAL ASSOCIATION

(successor to Deutsche Bank National Trust Company),

 

as Trustee

 

SECOND SUPPLEMENTAL TRUST INDENTURE

 

Dated effective as of February 1, 2015

 

Relating to:

 

Mississippi Business Finance Corporation
Taxable Industrial Development Revenue Bonds, Series 2013
(Helen of Troy Olive Branch, MS Project)

 

--------------------------------------------------------------------------------


 

SECOND SUPPLEMENTAL TRUST INDENTURE dated as of February 18, 2015 but effective
as of February 1, 2015 (the “Supplemental Indenture”) between the MISSISSIPPI
BUSINESS FINANCE CORPORATION, a public corporation duly created and validly
existing pursuant to the Constitution and laws of the State of Mississippi (the
“Issuer”), and U.S. BANK NATIONAL ASSOCIATION (successor to Deutsche Bank
National Trust Company), Olive Branch, Mississippi, a national banking
association duly organized and existing under the laws of the United States of
America, as trustee (the “Trustee”), evidencing the agreement of the parties
hereto.

 

RECITALS

 

WHEREAS, the Issuer and the Trustee are parties to that certain Trust Indenture
dated as of March 1, 2013, as supplemented by that certain First Supplemental
Trust Indenture, dated as of March 1, 2014 (said Trust Indenture, as
supplemented, the “Indenture”) relating to the issuance of the $38,000,000
maximum aggregate principal amount of Mississippi Business Finance Corporation
Taxable Industrial Development Revenue Bonds, Series 2013 (Helen of Troy Olive
Branch, MS Project), dated as of March 20, 2013 (the “Bonds”);

 

WHEREAS, each of the Issuer and the Trustee have been directed by Kaz USA, Inc.,
a Massachusetts corporation (the “Company”), and Bank of America, N.A. (the
“Purchaser”) to amend the Indenture pursuant to this Supplemental Indenture as
provided herein;

 

WHEREAS, in furtherance of the foregoing, each of the Issuer and the Trustee
have agreed to amend the applicable provisions of the Indenture to the extent
specified below upon the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the agreements hereinafter contained, the
parties hereto agree as follows:

 

Section 1.                                           Definitions.  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed thereto in the Indenture.

 

Section 2.                                           Amendments to the
Indenture.

 

(a)                                 Section 1.1 of the Indenture is hereby
amended by adding the defined term “Second Supplemental Trust Indenture Pricing
Effective Date” thereto in proper alphabetical order to read as follows:

 

“Second Supplemental Trust Indenture Pricing Effective Date” shall mean
February 11, 2015.

 

(b)                                 The defined term “Applicable Margin” set
forth in Section 1.1 of the Indenture is hereby amended to read as follows:

 

1

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean the following percentages per annum, based upon
the Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Purchaser pursuant to Section 7(b)(1) of the Guaranty Agreement:

 

Pricing
Level

 

Leverage Ratio

 

Eurodollar Rate
for the Loan

 

Base Rate
for the Loan

 

I

 

Less than 1.50 to 1.00

 

1.000

%

0.000

%

II

 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

1.250

%

0.250

%

III

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

1.500

%

0.500

%

IV

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

1.750

%

0.750

%

V

 

Greater than or equal to 3.00 to 1.00

 

2.000

%

1.000

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered to the Purchaser
pursuant to Section 7(b)(1) of the Guaranty Agreement; provided, however, that
if a Compliance Certificate is not delivered when due in accordance with such
Section 7(b)(1), the Pricing Level V shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date such Compliance Certificate is actually delivered to the
Purchaser.  The Applicable Margin in effect from and including the Second
Supplemental Trust Indenture Pricing Effective Date through and including the
date the Compliance Certificate is delivered pursuant to Section 7(b)(1) for the
fiscal quarter ending after the Second Supplemental Trust Indenture Pricing
Effective Date shall be Level IV.  Purchaser shall calculate the effective
Applicable Margin and the Applicable Rate, and the Trustee shall have no
obligation to make such calculations.

 

If, as a result of any restatement of or other adjustment to the financial
statements of Limited (as defined in the Guaranty Agreement) or for any other
reason, the Company, Limited or the Purchaser determines that (i) the Leverage
Ratio as of any applicable date was inaccurate and (ii) a proper calculation of
the Leverage Ratio would have resulted in higher pricing for such period, the
Company shall immediately and retroactively be obligated to pay to the
Purchaser, promptly on demand by the Purchaser (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Company under
the Bankruptcy Code of the United States, automatically and without further
action by the Purchaser), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of the Purchaser under this Indenture or any other Loan Document. 
The Company’s obligations under this paragraph shall survive the repayment of
obligations under the Loan Documents.

 

2

--------------------------------------------------------------------------------


 

Section 3.                                           Ratification.  Except as
expressly amended hereby, all of the provisions of the Indenture shall remain
unaltered and in full force and effect, and, as amended hereby, the Indenture is
in all respects agreed to, ratified and confirmed by the Issuer and the
Trustee.  Any holder of the Bonds, and all successive transferees of the Bonds,
by accepting such Bond, are deemed to have agreed to the terms of this
Supplemental Indenture.

 

Section 4.                                           Severability.  In the event
any provision of this Supplemental Indenture shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

 

Section 5.                                           Execution in Counterparts. 
This Supplemental Indenture may be executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

 

Section 6.                                           Applicable Law.  This
Supplemental Indenture shall be governed by and construed in accordance with the
laws of the State of Mississippi.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mississippi Business Finance Corporation has caused
these presents to be signed in its name and behalf and its official seal to be
hereunto affixed and attested by its duly authorized officers, and Deutsche Bank
National Trust Company, as Trustee, has caused these presents to be signed in
its name and behalf by its duly authorized officer, all as of the day and year
first above written.

 

 

MISSISSIPPI BUSINESS FINANCE

[SEAL]

CORPORATION

 

 

 

 

 

 

 

By:

/s/ Bill Barry

 

 

Executive Director

 

Attest:

 

 

 

Secretary

 

 

 

/s/ Cindy Carter

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

(successor to Deutsche Bank National

 

Trust Company), as Trustee

 

 

 

 

 

By:

/s/ Gail Wilson

 

 

 

 

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

Consented to:

 

 

 

BORROWER:

 

KAZ USA, INC.

 

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BONDHOLDER:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Anthony A. Eastman

 

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------